NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EMETERIO RODRIGUEZ-CORTEZ,                      No.    19-73206

                Petitioner,                     Agency No. A088-715-722

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2022**
                                 Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and HELLERSTEIN, ***
District Judge.

      Emeterio Rodriguez-Cortez (“Petitioner”), a native and citizen of Mexico,

seeks review of a decision of the Board of Immigration Appeals (“BIA”) affirming


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
the denial by an immigration judge (“IJ”) of Petitioner’s applications for

withholding of removal and protection under the Convention Against Torture

(“CAT”). We have jurisdiction to review the BIA’s decision under 8 U.S.C.

§ 1252. We review the BIA’s decision for substantial evidence. Duran-Rodriguez

v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019). “Under this standard, we must

uphold the agency determination unless the evidence compels a contrary

conclusion.” Id. We deny the petition.

      1. Petitioner argues he is entitled to withholding of removal because, if he

returns to Mexico, he will be persecuted by the Knights Templar on account of his

ties to his family. The BIA rejected that argument, holding that Petitioner had

failed to establish a nexus between the alleged persecution and any protected

ground. The BIA pointed to evidence in the record that suggests that the Knights

Templar are motivated by a desire to enrich themselves and would not target

Petitioner on account of his family status. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). For example, Petitioner testified before the IJ that the Knights

Templar generally extorted anyone in his community who refused to pay a

“quota.” Because the record does not the compel the conclusion that Petitioner

would be targeted due to his family status, we must affirm the BIA’s denial of


                                          2
Petitioner’s application for withholding of removal.

      2. Petitioner also seeks protection under CAT, arguing that he is likely to be

tortured or killed if he returns to Mexico. In assessing a CAT claim, the agency

“must consider all relevant evidence, including but not limited to the possibility of

relocation within the country of removal.” Maldonado v. Lynch, 786 F.3d 1155,

1164 (9th Cir. 2015) (en banc); see also 8 C.F.R. § 1208.16(c)(3)(ii). The BIA

held that any threat Petitioner faces from the Knights Templar is localized to the

area around his hometown and that Petitioner could relocate within Mexico to

avoid that threat. Accordingly, the BIA decided that Petitioner had not met his

burden of showing it was “more likely than not” he would be killed or tortured if

he returns to Mexico. 8 C.F.R. § 1208.16(c)(2). On appeal, Petitioner has failed to

explain how the record compels the conclusions that Petitioner would be unable to

relocate within Mexico or that he would face any significant threat from the

Knights Templar if he did so. Petitioner’s challenge to the BIA’s denial of his

application for CAT relief therefore fails.

      PETITION DENIED.




                                          3